UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     MALLORY CRETELLA,                               DOCKET NUMBER
                 Appellant,                          CB-7121-16-0009-V-1

                  v.

     SOCIAL SECURITY                                 DATE: July 25, 2016
       ADMINISTRATION,
                   Agency.




             THIS FINAL ORDER IS NONPRECEDENTIAL *
           Patricia J. McGowan, Esquire, Baltimore, Maryland, for the appellant.
           Alexess Rea and Kristen Westerland, Denver, Colorado, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member



                                       FINAL ORDER

¶1         The appellant has filed a request for review of an arbitrator’s decision
     issued on November 17, 2015, that affirmed her removal from the GS-11 position
     of Claims Representative. Request for Review (RFR) File, Tab 1; see 5 U.S.C.


     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                      2

     § 7121(d); 5 C.F.R. § 1201.154(d).      During later settlement discussions, the
     appellant decided to withdraw the request for review and submitted a letter to that
     effect. RFR File, Tab 10. The appellant’s letter includes a statement signed by
     the agency’s representative, declaring that the agency has no objection to the
     withdrawal of the referenced request for review. RFR File, Tabs 10-11.
¶2         Finding that withdrawal is appropriate under these circumstances, we
     DISMISS the request for review of the arbitrator’s decision as withdrawn with
     prejudice to refiling.
¶3         This is the Board’s final decision in this matter. Title 5 of the Code of
     Federal Regulations, section 1201.113 (5 C.F.R. § 1201.113).

                      NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS
           You have the right to request further review of this final decision.

     Discrimination Claims: Administrative Review
           You may request review of this final decision on your discrimination
     claims by the Equal Employment Opportunity Commission (EEOC). See title 5
     of the U.S. Code, section 7702(b)(1) (5 U.S.C. § 7702(b)(1)). If you submit your
     request by regular U.S. mail, the address of the EEOC is:
                               Office of Federal Operations
                        Equal Employment Opportunity Commission
                                     P.O. Box 77960
                                Washington, D.C. 20013

     If you submit your request via commercial delivery or by a method requiring a
     signature, it must be addressed to:
                               Office of Federal Operations
                        Equal Employment Opportunity Commission
                                    131 M Street, NE
                                      Suite 5SW12G
                                Washington, D.C. 20507
                                                                                 3

        You should send your request to EEOC no later than 30 calendar days after
your receipt of this order. If you have a representative in this case, and your
representative receives this order before you do, then you must file with EEOC no
later than 30 calendar days after receipt by your representative. If you choose to
file, be very careful to file on time.

Discrimination and Other Claims: Judicial Action
        If you do not request EEOC to review this final decision on your
discrimination claims, you may file a civil action against the agency on both your
discrimination claims and your other claims in an appropriate U.S. district court.
See 5 U.S.C. § 7703(b)(2). You must file your civil action with the district court
no later than 30 calendar days after your receipt of this order. If you have a
representative in this case, and your representative receives this order before you
do, then you must file with the district court no later than 30 calendar days after
receipt by your representative. If you choose to file, be very careful to file on
time.    If the action involves a claim of discrimination based on race, color,
religion, sex, national origin, or a disabling condition, you may be entitled to
representation by a court-appointed lawyer and to waiver of any requirement of
prepayment of fees, costs, or other security.    See 42 U.S.C. § 2000e-5(f) and
29 U.S.C. § 794a.




FOR THE BOARD:                           ______________________________
                                         Jennifer Everling
                                         Acting Clerk of the Board
Washington, D.C.